 



EXHIBIT 10.42
GAYLORD ENTERTAINMENT COMPANY
DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is
made and entered into as of this ___ day of                     , 200___ (the
“Grant Date”), by and between Gaylord Entertainment Company, a Delaware
corporation (together with its Subsidiaries and Affiliates where applicable, the
“Company”), and the person whose name is set forth on the attached Optionee
Grant Detail Statement (the “Optionee”), who is a member of the Board of
Directors of the Company. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the Gaylord Entertainment Company
2006 Omnibus Incentive Plan (the “Plan”).
     WHEREAS, the Company has adopted the Plan, which permits the issuance of
stock options for the purchase of shares of the common stock, par value $0.01
per share, of Gaylord Entertainment Company (the “Shares”); and
     WHEREAS, the Company desires to afford the Optionee an opportunity to
purchase Shares as hereinafter provided in accordance with the provisions of the
Plan;
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Grant of Option.
          (a) The Company grants as of the date of this Agreement the right and
option (the “Option”) to purchase any or all of the Shares (the “Option Stock”)
set forth on the attached Optionee Grant Detail Statement, at an exercise price
also set forth on the Optionee Grant Detail Statement, on the terms and
conditions set forth in this Agreement and subject to all provisions of the
Plan. The Optionee, holder or beneficiary of the Option shall not have any of
the rights of a shareholder with respect to the Option Stock until such person
has become a holder of such Shares by the due exercise of the Option and payment
of the Option Payment (as defined in Section 3 below) in accordance with this
Agreement.
          (b) The Option shall be a non-qualified stock option. In order to
provide the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it upon the exercise of the Option, and in
order to comply with all applicable federal or state tax laws or regulations,
the Company may take such action as it deems appropriate to insure that, if
necessary, all applicable federal, state or other taxes are withheld or
collected from the Optionee.
     2. Exercise of Option. Except as otherwise provided herein, your Option
shall become vested and exercisable in accordance with the Optionee Grant Detail
Statement attached hereto if and only if you have continuously been a director
of the Company from the date of this Agreement through and including the date of
exercise. Notwithstanding the above, each outstanding Option shall vest and
become exercisable in full upon the event of Optionee’s death or Disability.

 



--------------------------------------------------------------------------------



 



     3. Manner of Exercise. The Option may be exercised in whole or in part at
any time within the period permitted hereunder for the exercise of the Option,
with respect to whole Shares only, by serving written notice of intent to
exercise the Option delivered to the Company at its principal office (or to the
Company’s designated agent), stating the number of Shares to be purchased, the
person or persons in whose name the Shares are to be registered and each such
person’s address and social security number. Such notice shall not be effective
unless accompanied by payment in full of the Exercise Price for the number of
Shares with respect to which the Option is then being exercised (the “Option
Payment”) and cash equal to the required withholding taxes as set forth by
Internal Revenue Service and applicable State tax guidelines for the employer’s
minimum statutory withholding. The Option Payment shall be made in cash or cash
equivalents or in whole Shares that have been held by the Optionee for at least
six (6) months prior to the date of exercise valued at the Shares’ Fair Market
Value on the date of exercise (or next succeeding trading date if the date of
exercise is not a trading date) or the actual sales price of such Shares,
together with any applicable withholding taxes, or by a combination of such cash
(or cash equivalents) and Shares. The Optionee shall not be entitled to tender
Shares pursuant to successive, substantially simultaneous exercises of the
Option or any other stock option of the Company. Subject to applicable
securities laws, the Optionee may also exercise the Option by delivering a
notice of exercise of the Option and by simultaneously selling the Shares of
Option Stock thereby acquired pursuant to a brokerage or similar agreement
approved in advance by proper officers of the Company, using the proceeds of
such sale as payment of the Option Payment, together with any applicable
withholding taxes.
     4. Termination of Option. The Option will expire ten (10) years from the
date of grant of the Option (the “Term”) with respect to any then unexercised
portion thereof, unless terminated earlier as set forth below:
          (a) Termination by Death. If the Optionee’s employment by the Company
terminates by reason of death, or if the Optionee dies within three (3) months
after termination of Optionee’s position as a director of the Company for any
reason other than Cause, this Option may thereafter be exercised by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, until the expiration of the Term of the Option.
          (b) Termination by Reason of Disability. If the Optionee’s position as
a director of the Company terminates by reason of Disability, this Option may
thereafter be exercised by the Optionee or personal representative or guardian
of the Optionee, as applicable, until the expiration of the Term of the Option.
          (c) Termination by Normal Retirement or Early Retirement. If
Optionee’s position as a director of the Company terminates by reason of Normal
Retirement or Early Retirement, this Option may thereafter be exercised, to the
extent the Option was exercisable at the time of such Retirement, by the
Optionee, until the expiration of the Term of the Option. “Early Retirement”
means retirement by a director from service on the board with the express
written consent of the Company on or after attaining age fifty-five (55).
“Normal Retirement” means retirement from service on the board on or after
attaining age sixty-five (65).

2



--------------------------------------------------------------------------------



 



          (d) Termination for Cause. If the Optionee’s position as a director of
the Company is terminated for Cause, this Option shall terminate immediately and
become void and of no effect.
          (e) Other Termination. If the Optionee’s position as a director of the
Company is terminated for any reason other than for Cause, death, or Disability,
this Option may be exercised, to the extent the Option was exercisable at the
time of such termination, by the Optionee for a period of ninety (90) days from
the date of such termination of employment or the expiration of the Term of the
Option, whichever period is the shorter.
     5. Adjustment to Option Stock. The Board of Directors shall make equitable
and proportionate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles in accordance with the
Plan.
     6. Amendments to Option. Subject to the restrictions contained in the Plan,
the Board of Directors may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate, the Option,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
adversely affect the rights of the Optionee or any holder or beneficiary of the
Option shall not to that extent be effective without the consent of the
Optionee, holder or beneficiary affected.
     7. Limited Transferability. During the Optionee’s lifetime this Option can
be exercised only by the Optionee, except as otherwise provided in Section 4(a)
above or in this Section 7. This Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Optionee other than (i)
to a Permitted Transferee or (ii) by will or the laws of descent and
distribution. Any attempt to otherwise transfer this Option shall be void. No
transfer of this Option by the Optionee by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Board of Directors may deem necessary or
appropriate to establish the validity of the transfer. Any transfer of this
Option by the Optionee to a Permitted Transferee must be for no consideration
and, after the transfer, the Permitted Transferee shall have the sole
responsibility for determining whether and when to exercise the Option. A
Permitted Transferee may not transfer any such Option other than by will or the
laws of descent and distribution. For purpose of this Agreement, “Permitted
Transferee” means the Optionee’s Immediate Family, a Permitted Trust or a
partnership of which the only partners are members of the Optionee’s Immediate
Family. For purpose of this Agreement, “Immediate Family” means the Optionee’s
children and grandchildren, including adopted children and grandchildren,
stepchildren, parents, stepparents, grandparents, spouse, former spouse (but in
such case only at the direction of a court order), siblings (including half
brothers and sisters), father-in-law, mother-in-law, daughters-in-law and
sons-in-law. For purposes of this Agreement, a “Permitted Trust” means a trust
solely for the benefit of the Optionee or Optionee’s Immediate Family.

3



--------------------------------------------------------------------------------



 



     8. Reservation of Shares. At all times during the term of this Option, the
Company shall use its best efforts to reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of this Agreement.
     9. Plan Governs. The Optionee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to in the Plan.
     10. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Board of Directors, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Board of Directors,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award, and the remainder of the Plan
and Award shall remain in full force and effect.
     11. Notices. All notices required to be given under this Option shall be
deemed to be received if delivered or mailed as provided for herein to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

         
 
  To the Company:   Gaylord Entertainment Company
One Gaylord Drive
Nashville, Tennessee 37214
Attn: Carter R. Todd, Senior Vice President
 
       
 
  To the Optionee:   The address then maintained with respect to the Optionee in
the Company’s records.

     12. Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.
     13. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the Board
of Directors. Any determination made hereunder shall be final, binding and
conclusive on the Optionee and the Company for all purposes.
     14. Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Optionee’s legal representative and assignees. All
obligations imposed upon the Optionee and all rights granted to the Company
under this Agreement shall be binding upon the Optionee’s heirs, executors,
administrators, successors and assignees.

4



--------------------------------------------------------------------------------



 



[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Director Non-Qualified
Stock Option Agreement to be duly executed effective as of the day and year
first above written.

                  GAYLORD ENTERTAINMENT COMPANY    
 
           
 
  By:        
 
     
 
Carter R. Todd, Senior Vice President    
 
                Optionee:    
 
                          Print Name    
 
                          Signature    

6